Citation Nr: 1411328	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-03 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his uncle


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified at a videoconference hearing in January 2012.  A transcript of the hearing has been associated with the claim file.  

The Board has reviewed the Veteran's Virtual VA file and finds there are no additional relevant records contained therein.


FINDING OF FACT

The competent, credible, and probative evidence of record raises a reasonable doubt as to whether the Veteran's current bilateral hearing loss is related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, bilateral hearing loss is attributable to the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  In the instant case, since the Veteran's claim is being granted, any deficiencies with regard to VCAA are harmless and nonprejudicial and VCAA analysis is not required.  

Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not preclude service connection for hearing loss that first met the regulations requirements after service.  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; Hensley , 5 Vet. App. at 159-60. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran has asserted that service connection is warranted for bilateral hearing loss because he was exposed to significant noise exposure during service.  Specifically, the Veteran has asserted that he was exposed to airplane noise.  The Veteran's DD-214 show his military occupational specialty (MOS) was aviation storekeeper.  His personnel records show, he was an airman and was assigned to temporary duty for aircraft intermediate maintenance.  Considering his rating, the Board finds that the Veteran's allegations of noise exposure in service are consistent with his service and noise exposure in service is conceded.  

The record reflects that the Veteran has a current bilateral hearing loss disability.  Therefore, the remaining issue is whether the Veteran's hearing loss disability is due to his in-service noise exposure.  After a review of the evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted. 

The Veteran was afforded a VA examination in March 2010.  At the time, the examiner stated that he could not resolve the issue of whether the Veteran's hearing loss was due to in-service noise exposure without resorting to mere speculation.  The examiner noted that the Veteran's exposure to jet engine noise aboard the aircraft carrier certainly put him at risk for noise induced hearing loss but without any information regarding the Veteran's hearing entering or leaving military, one can only speculate.  In examining the opinion the Board finds that while the examiner did not provide a definite opinion, he did state that the noise exposure in service put the Veteran at risk of noise induced hearing loss.  Therefore, considering the evidence in the light most favorable to the Veteran, the Board will consider this to be evidence in favor of the claim.  

The Veteran testified at the hearing that he noticed diminished hearing towards the end of his service or shortly after leaving service.  While there is no contemporaneous medical evidence of impaired hearing during military service, the Veteran is competent to report the onset, frequency, and severity of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board notes that decreased hearing and hearing problems, in general, are the types of symptoms that are capable of lay observation.  Therefore, the Board finds that the Veteran's report of having hearing problems since service is competent lay evidence of continuity of symptomatology following service.

Additionally, the Veteran has submitted various lay statements, including statements from his uncle, his wife, a friend, his daughter and his sister which attest to the Veteran's difficulty with his hearing, some stating it started right after service, as well as attesting to the Veteran's credibility and character.  The Board finds that the lay statements provided are competent as to observable symptoms and characteristics and are therefore competent evidence and are probative to the issue at hand.

While no medical professional has specifically related the Veteran's current hearing loss to his military service, the Board finds that the competent, credible, and probative evidence of record raises a reasonable doubt as to whether the Veteran's hearing loss is related to his military service.  In making this determination, the Board again notes that the evidence of record shows the Veteran was exposed to noise from jet planes during service.  In addition, the Veteran has provided competent and credible lay evidence of decreased hearing and/or hearing problems shortly after service and since service.  In addition, while the March 2010 VA examiner could not provide a definite etiology opinion, he did state the Veteran's noise exposure in service put him at risk of noise induced hearing loss.  Finally, the Veteran has denied any significant noise exposure after service.  

Therefore, the Board finds that the evidence of record raises a reasonable doubt as to whether the Veteran's current hearing loss is related to his military service.  As such doubt is resolved in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted.  Indeed, for the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his current hearing loss was incurred in or is otherwise related to his military service.  See 38 U.S.C.A. § 5107 (West 2002).  Here, the Board finds that standard has been met, given the evidence of in-service noise exposure, the lack of evidence showing significant noise exposure following service, the competent and credible lay evidence of continuity of symptomatology following service, and the current diagnosis of bilateral sensorineural hearing loss.

In summary, having weighed the evidence both in support of and against the claim, the Board concludes that the preponderance of evidence is not against finding in favor of the Veteran as it raises a reasonable doubt as to the relationship between the Veteran's current hearing loss and his military service.  In making this determination, the Board is not attempting to make an independent medical determination; rather, we are weighing the evidence of record and making a determination as to the probative value of such evidence, as is our responsibility.  See Evans v. West, 12 Vet. App. 22, 3  (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Therefore, without finding error in the previous action taken by the RO, the Board will exercise its discretion to find that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


